Citation Nr: 0807601	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to waiver of recovery of compensation overpayment 
currently calculated to be in the amount of $10, 243.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to October 
1972.  

In April 2003, the RO proposed to reduce the veteran's VA 
compensation benefits as of January 1, 1979, because 
eligibility for a dependent spouse no longer existed. 

In June 2003, the RO implemented the proposed reduction, 
effective on January 1, 1981.  VA informed the veteran that 
this reduction resulted in an overpayment in the amount of 
$10, 243 in his VA disability compensation benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision issued by A 
Committee on Waivers and Compromises (Committee).  

The Board also notes that, in March 2004, the RO proposed a 
reduction of the veteran's compensation benefits, effective 
on December 17, 2001, based on incarceration.  However, the 
veteran asserted in March 2004 that he was never 
incarcerated.  

The Board notes that it is unclear if a reduction has been 
implemented and therefore, this matter is referred to the RO 
for further development.  



FINDINGS OF FACT

1.  The overpayment debt in question was created when the 
veteran was overpaid compensation benefits after he failed to 
provide timely information or documentation concerning a 
dependent spouse.  

2.  The actions of the veteran are found to be the sole cause 
of the creation of the overpayment indebtedness currently 
calculated in the amount of $10,243.  

3.  The recoupment of the debt cannot be found to deprive the 
veteran of basic necessities given his failure to provide 
timely and complete information regarding his current living 
and dependency status.  

4.  The failure to make restitution in this case would result 
in unfair gain to the veteran at the expense of the 
government and defeat the purpose of paying VA compensation 
based on dependency.  



CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits 
currently calculated in the amount of $10, 243 would not be 
contrary to the standards of equity and good conscience. 38 
U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
1.962, 1.965 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  However, the notice provisions of VCAA are not 
applicable to claims involving waiver of recovery of VA 
overpayment indebtedness.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  




II. Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  

In other words, any indication that the veteran committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his or her receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases: only if the veteran is free from 
all taint of fraud in connection with his or her claim for 
benefits may waiver on account of "equity and good 
conscience" be considered.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-57 (1992).  

The Court has defined bad faith as "a willful intention to 
seek an unfair advantage." Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  

Thus, a debtor's conduct in connection with a debt arising 
from participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of recovery of an overpayment, the Court has held 
that the Board is required to review that determination.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt.  (2) Balancing 
of faults.  Weighing fault of the debtor against Department 
of Veterans Affairs fault.  (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities.  (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor.  
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).  

In a March 1973 rating decision, the RO granted service 
connection for residuals of fusion C4 through C7 for fracture 
dislocation at C5-C6 and assigned a 40 percent evaluation, 
effective on October 4, 1972.  

In December 1978, the veteran was notified that he was 
eligible for additional compensation for a spouse, child or 
dependent parent.  That same month, the veteran returned the 
form indicating that he had a spouse.  Thereafter, the record 
indicates the veteran was paid at the rate for veteran and a 
dependent spouse.  

In July 1991, the veteran was asked to provide information 
about any dependent in order to continue receiving the 
additional compensation.  The veteran supplied information 
about his spouse; however, this was not the same spouse 
listed in his December 1978 submission to VA.  

In January 1995 and April 1995, VA notified the veteran that 
he must submit a completed Declaration of Status of 
Dependents form in order to continue receiving the additional 
compensation.  The RO also asked that he submit a copy of 
public records showing termination of his first marriage and 
a copy of his current marriage certificate.  The veteran 
submitted the form indicating only that he was married and 
had a child.  

In March 2003, the veteran was again asked to submit a 
completed Declaration of Status of Dependents form in order 
to continue receiving the additional compensation.  VA also 
requested that the veteran provide the complete dates and 
places for all of his marriages and terminations thereof.  

In April and June 2003, the veteran submitted a Declaration 
of Status of Dependents form showing that he was not 
currently married.  The form showed that he married for the 
first time in April 1974 and divorced in July 1980 and 
married again in August 1991 and divorced in August 2002.  
Additionally, he reported having one child by the second 
union.  

In July 2003, the veteran submitted VA Form 5655 (Financial 
Status Report) reporting that he was not married and did not 
have any other dependents.  He reported total monthly income 
of $479 and monthly expenses of $432.  

In terms of discretionary income, the veteran reported that 
he could not pay anything toward his debt.  His expenses 
included monthly child support payments of $147.  He reported 
no past due amounts for child support or any other debt.  

In June 2007, the Board remanded the case in order to request 
that the veteran  provide complete dates and places for all 
marriages and terminations of marriages for himself and his 
spouses, to include all public records showing termination of 
his marriages and the previous marriages of his spouses.  

The veteran was supposed to provide a copy of his current 
marriage certificate if currently married.  He was also 
requested to submit a copy of the birth certificates of any 
dependent children.  In addition, the Board requested an 
updated VA Form 5655, Financial Status Report, since the 
previous one was received in July 2003.  

However, the veteran did not submit any of the requested 
information.  Therefore, the Board finds that, by not 
submitting the requested documentation, the veteran has 
contributed to the creation of the debt.  

In addition, the veteran stated in July 2003 that repayment 
of the money would create an extreme financial hardship on 
himself and his family; however, ;he failed to submit a more 
current Financial Status Report.  

On this record, the Board finds that the veteran initially 
should have been aware that he was being overpaid and should 
not have immediately spent money that he knew, or should have 
known, he would have to eventually repay the government.  The 
Board also finds that the veteran has failed to cooperate by 
not providing requested information or documentation 
necessary to accurately calculate the amount of his periodic 
compensation benefits.  Thus, the veteran is found to be the 
sole of cause of the overpayment in VA compensation benefits 
paid based on dependency over the years.  

Based on this record, without more information from the 
veteran, the Board cannot find that it would be against the 
principles of equity and good conscience to require that the 
veteran repay the overpayment of compensation benefits in 
this case.  The veteran failure to provide recently requested 
information about his living status precludes meaningful 
analysis of hardship as to whether recoupment of compensation 
benefits would deprive debtor or family of basic necessities.  

In balancing the equities, the Board finds that the veteran 
would be unjustly enriched if the waiver were to be granted 
and that it would defeat the purpose of paying additional VA 
compensation benefits based on dependency.  

The Board also finds on this record that a waiver here would 
unduly favor to the veteran in light of his failure to 
cooperate and that the evidence is not so evenly balanced as 
to create doubt as to any material issue or factor considered 
in reviewing this appeal.  

Accordingly, the Board finds that the veteran's request for 
waiver of recovery of overpayment of his VA compensation 
benefits must be denied.  



ORDER

Waiver of recovery of the overpayment of compensations 
benefits currently calculated to be in the amount of $10, 243 
is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


